Title: To George Washington from Daniel Brodhead, 29 August 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Augt 29th 1781
                        
                        Since my last one man was killed by the Indians near the mouth of Cross creek. I suppose this hath been done
                            by some of the Enemies spies.
                        The Country has taken the alarm and several hundred Men are now in arms upon the frontier. I hope we shall be
                            able to repel the Enemy.
                        The Maryland Corps was stationed at a post on the frontier of westmoreland County and have in a body deserted
                            and crossed the Mountains. Indeed I am apprehensive the other Corps will soon follow their example, if their sufferings
                            are not speedily attended to.
                        I have sent spies up the Alleghany with orders to proceed to presquisle, and further if it is practicable, to
                            discover the enemy should they actually be on that route, and if possible to bring me a prisoner.
                        Things here are in the utmost confusion some officers confessing me to be the commanding officer and others
                            Col. Gibson nor is it likely they will alter untill your Excellencies pleasure is expressed. I have the honor to be with
                            the most sincere attachment & respect your Excellencies most obedt Servt
                        
                            Daniel Brodhead
                        
                    